UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                           No. 02-CR-0348-LTS

JORGE GANDIA ORTEGA,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received a pro se “Request for Compassionate Release,” dated

February 14, 2020. The Government is directed to respond to Mr. Gandia Ortega’s motion by

Thursday, March 26, 2020. Mr. Gandia Ortega’s reply to the Government’s response, if any,

must be filed by Thursday, April 9, 2020.

                 As the motion contains sensitive medical information, the Clerk of Court is

respectfully directed to file a redacted version of the motion publicly on the docket, and file the

original, unredacted motion under seal. An unredacted copy of the motion will be provided to

the Government.


                 SO ORDERED.

Dated: New York, New York
       March 12, 2020



                                                                     /s/ Laura Taylor Swain
                                                                     LAURA TAYLOR SWAIN
                                                                     United States District Judge




ORD RE MOTION FOR COMPASSIONATE RELEASE.DOCX               VERSION MARCH 12, 2020                     1
Copy mailed to:
Jorge Gandia Ortega
#44943-054
FCI Schuylkill
Federal Correctional Institution
P.O. Box 759
Minersville, PA 17954




ORD RE MOTION FOR COMPASSIONATE RELEASE.DOCX   VERSION MARCH 12, 2020   2
